DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-26, 28-30, 32-34, 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 16 U.S. Patent No. 10235736) because the claims of patent 10235736 are limited than the claims of instant application.
Claims correspondence
Application 16252379
21, 23-26, 32-34 38,  39-41


28 36, 42
29 37
Patent 10235736
6, 15 20


6
11, 18






Application 16791482
Claim 21, 30 and 38
Patent 10235736
Claim 6
A graphics processor comprising:
An apparatus to facilitate intelligent dispatching comprising:
a plurality of cores to execute workloads

one or more processing units, the one or more processing units including: a plurality of execution units (EUs) to execute a plurality of processing threads;


an intelligent dispatcher to:
submit one or more workloads for execution by one or more cores of the plurality of cores;


subset of EUs of the plurality of EUs at the one or more processing units 
during execution of an application;.
wherein submitting the one or more workloads for execution includes dispatching a first set of threads to be executed by the one or more of the plurality of cores;

dynamically configure hardware resources of the graphics processor for execution of a subsequent workload based at least in part on the collected data regarding the execution of the one or more workloads.
a dispatching mechanism to dispatch 
the threads to be executed at a second subset of EUs of the plurality of EUs 
during a subsequent execution of the application, wherein the dispatching 
mechanism is to configure a number of EUs in the second subset of EUs based on the statistics data for thread execution by the first subset of EUs. 

wherein the collected data includes threads that are currently idle during the time interval and a minimum number of threads that are always idle during the time interval;
6.  The apparatus of claim 4, wherein the collected statistics data for 
thread execution by the first set of EUs comprise EU threads that are idle, a 
minimum number of EU threads that are always idle, and a maximum number of 
schedulable threads stalled due to unavailability of an EU. 








Claims 21, 23-30, 32-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11-12,  19, 21-22, 25 U.S. Patent No. 10235736) because the claims of patent 10235736 are limited than the claims of instant application.
Claims correspondence
Application 16252379
21, 30, 38, 23-24, 32-33, 39-42

25-26, 34
28 36
27, 35
29, 37
Patent 10565675
7

 25, 21
7
5, 19
12





Application 16791482




An apparatus to facilitate intelligent dispatching comprising:
a plurality of cores to execute workloads

a streaming multiprocessor (SM) 
including a plurality of cores to execute a plurality of threads;  and a memory 
to store data for the SM;


an intelligent dispatcher to:
submit one or more workloads for execution by one or more cores of the plurality of cores;
collect data regarding the execution of the one or more workloads by the one or more cores; and
wherein the graphics processor is to: dispatch a first set of threads to be executed at a first set of cores of the plurality of cores of the SM, wherein the threads are to execute a workload for an 
application,
collect statistics data for the first set of threads during execution of the first set of threads,

dispatch a second set of threads to 
be executed at a second set of cores of the plurality of cores of the SM during 
a subsequent execution of the application, a number of cores in the second set of cores being based on the statistics data for thread execution by the first set of cores. 


6.  The graphics processor of claim 1, wherein the graphics processor is to 
collect the statistics data for thread execution by the first set of cores 
during a predetermined time interval. 
 
    7.  The graphics processor of claim 6, wherein the collected statistics 
data for thread execution by the first set of cores comprise threads that are 
idle, a minimum number of threads that are always idle, and a maximum number of 






Allowable Subject Matter
Claims 21, 23-30, 32-42 are allowed (over prior art), however Obvious type double patenting rejection remains.
.
The following is an examiner’s statement of reasons for allowance:
Independent claims 21, 30 and 28 are allowable over prior art because the combination of the best available prior arts fails to expressly teach the limitation as a whole, “wherein the collected data includes threads that are currently idle during the time interval and a minimum number of threads that are always idle during the time interval.”
.Dependent claims 23-29 and 32-37 and 39042 are also allowable by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks Page 8, filed 07/19/2021, with respect to rejection of claims under obvious type double patenting have been fully considered and are not persuasive as terminal disclaimer is not filed. Therefore the rejection has been maintained.

 Applicant’s arguments, see remarks Page 8, filed 07/19/2021, with respect to rejection of claims 21. 30 and 38 under 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn.
                                                                                                                                                                                                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuesel et al. (US Patent Publication: 2014/0229706) for collecting thread status data of task execution.
Peterson (US patent Publication: 2003/0149716) for thread dispatching or configuring hardware based on statistics data. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616